On Rule to Dismiss Application for Rehearing.
Poché, J.
Defendants having filed an application for a rehearing from the decree rendered in this cause, on November 29th, 1880, and having also applied for an extension of time for the filing of briefs in support of their application, plaintiff moves that the order granting the delay prayed for be rescinded, and that defendants’ petition for rehearing be dismissed on the ground of the following agreement, which was made, and was entered on the minutes of this Court on the 21st of May, 1880, in reference to this case:
“ It is agreed by counsel for both parties in open Court, that the delays within which to apply for a rehearing are waived, and that the judgment to be rendered by this Court shall become final and executory mmediately on its rendition.”
Defendant, G-. R. Einlay, and his two attorneys, have filed affidavits in which they urge in substance, that their understanding of the above-agreement was that the case was to have been decided at the term of the Court which expired on the 31st of May last, 1880, and that the agreement was entered into by them for the sole purpose of securing or facilitating a final decision of the case at that term of the Court.
We have no reason, to doubt the good faith and the truth of the statement made by affiants, but we are called on to interpret and enforce-an agreement which is of record in our minutes, which is clear and unambiguous, and glaringly exclusive of, and inconsistent with, the interpretation invoked by defendants. The agreement is sweeping, definite and complete, and suggests no restriction, exception or qualification* and must be construed as law unto the parties thereto.
As defendants intended their waiver- to have effect only on a decision to be rendered at that term of the Court, they should have inserted some provision justifying such a restriction, in default of which their opponent be secured in the rights which he thus acquired, as. sacredly as defendants would have been maintained in the corresponding right in the event of a decision favorable to them.
It is, therefore, ordered, adjudged and decreed that our order of December 13th, 1880, allowing delay for filing briefs in support of defendants’ application for a rehearing be rescinded; and that their application for a rehearing in this case be dismissed, and that they be condemned to pay the costs of this proceeding.
Levy, J„ absent.